IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-60,852-01, -02 & -03


EX PARTE CHARLES BUNTON, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9024242 IN THE 299TH DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading
arrest with a vehicle and sentenced to thirty years' imprisonment. The Third Court of Appeals
affirmed his conviction. Bunton v. State, No. 03-03-00017-CR (Tex. App.-Austin 2004, pet. ref'd).
	On January 26, 2005, we denied the -01 application without written order and on March 24,
2010, we dismissed the -02 application without written order. We now withdraw these dispositions
on our own motion. When the -01 application was filed in the trial court, Applicant's conviction was
not final. We do not have jurisdiction under Article 11.07 of the Code of Criminal Procedure unless
a felony conviction is final. Tex. Code Crim. Proc. art. 11.07, § 3(a). Accordingly, the -01
application is dismissed. When the -02 application was filed in the trial court, Applicant's conviction
was final. Based on our own independent review of the record, we conclude that the claims in this
application are without merit. Accordingly, the -02 application is denied. Finally, the -03 application
is dismissed. Tex. Code Crim. Proc. art. 11.07, § 4.  
Filed: June 16, 2010
Do not publish